DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2020 has been entered.
Claims 1-4, 6, 9-13, and 15-17 remain pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Fan with Cooling Channel for Corner Mounted Motor Controller.”
Applicant has indicated in the response 07 July 2020 that they will hold the title amendment in abeyance until such time that allowable subject matter is identified in case further modification of the language is deemed necessary. The objection to the title will be maintained until an appropriate title amendment is submitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echazaretta (US 2008/0124234).
Regarding claim 1, Echazaretta discloses a fan device (fan, abstract) comprising an electric motor (motor housing, id.) assembly  designed to drive at least one blade wheel (rotor 432 with blades, par 0052) in a flow channel (inner wall 410, par 0049) provided axial to the blade wheel, an electronic assembly (fig 4, circuit board 438, par 0053), which forms commutator and/or ballast electronics for the electric motor assembly (circuit board 438 can provide power and control speed of the motor, id.; in the art commutator / ballast electronics are also known as speed and power control circuits), arranged in series with the electric motor assembly (as the circuit board 438 regulates power to the motor, it is inherently in series with at least a component of the motor, id.), and produced on a circuit carrier (fan tray 400, par 0051; circuit board 438 is attached at channel 434, 436, par 0053), a carrier unit (fig 4, motor housing 424, structural members 426, 428, 430, and inner wall 410, par 0051) formed axially on or in the flow channel  for retaining the electric motor assembly, and a housing unit (the outer cast portions of fan tray 400, par 0051) accommodating the carrier unit  and defining an inlet and an outlet for the flow channel (fig 4, main inlet and outlet depicted for the inner wall 410 forming the venturi 412, par 0051), wherein the carrier unit  has an inwardly facing circumference which at least partially defines the flow channel (inner wall 410, id.), and is made from a thermally conductive material (inherently the fan case conducts heat, as all materials conduct heat), wherein the carrier unit  has, on an outer segment radially opposite to the flow channel (outer face of inner wall 410), an outwardly facing mounting and cooling surface (circuit board 438 is attached at channel 434, 436, in void 464 which comprises the outward facing surface of inner wall 410,  par 0053) for interacting with the circuit carrier and/or power electronics components provided thereon in a heat-dissipating manner (fig 4, void 464 is configured to cool circuit board 438, par 0062), wherein an internal space (fig 4, void 464, par 0064) is defined radially inwardly by the mounting and cooling surface of the carrier unit, radially outwardly by a corner-wall section of the housing unit (void 464 comprises two corners of the unit), and axially by a wall section of the housing unit wherein the corner-wall section is defined by solid walls (walls 402-408, id.), and further comprising a plurality of wall perforations (fig 6, air flow holes 606, 608, 610, par 0062)  in the wall section of the housing unit, the plurality of wall perforations defining a ventilation path through the internal space  as a bypass to the flow channel for additional heat dissipation from the circuit carrier (holes 606, 608, 610 force cooling air over the circuit board 438, id.), wherein the electronics assembly  is in the internal space (circuit board 438 is within the void 464 in order to be cooled, par 0064), and wherein the housing unit comprises an upper housing shell (fig 7, fan tray component upper 702, lower 704, par 0065)  and a lower housing shell (id.) that meet along a parting line (fig 7 depicts a parting line) that is substantially transverse to the flow channel. 
Regarding claim 2, Echazaretta discloses the device according to claim 1, wherein the carrier unit is made of a metal and/or ceramic material, and/or comprises struts (fig 4, structural members 426, 428, 430, par 0051) preferably in one piece connecting the outer segment (inner wall 410, id.) to a hub section (motor housing 424, id.) designed to retain the electric motor assembly. 
Regarding claim 3, Echazaretta discloses the device according to claim 2, wherein the struts form or carry an electrical line guide between the circuit carrier and the electric motor assembly (fig 4, power wires can pass through structural members 414, 416, or 426, par 0053). 
Regarding claim 4, Echazaretta discloses the device according to claim 2, wherein the carrier unit, which is annular and/or forms a hollow-cylindrical flow channel section (fig 4, inner wall 410), comprises on the outer segment at least one flat portion (fig 4, outer face of wall 410 joins flat portions of walls 404, 406, 408 par 0050) forming a polygonal outer contour in cross-section (outer surfaces of wall 410 form a polygon of at least, curved and flat surfaces, id.). 
Regarding claim 6, Echazaretta discloses the device according to claim 1, wherein the frame and/or housing unit is made from a plastic material (each component cast of plastic, abstract) and has a polygonal outer contour (fig 4, outer surfaces of wall 410 form a polygon of at least, curved and flat surfaces joined at walls 404, 406, 408, par 0050) and/or is constituted in an axially multi-shell manner for the axial retention and/or enclosure of the carrier unit. 
Regarding claim 12, Echazaretta discloses the fan device according to claim 1 adapted for the ventilation of control cabinets, system cabinets or system rooms of information-technology, power or high-frequency transmission electronics, wherein the modular fan device produces an electrical power consumption above 300 W (the fan motor is capable of consuming power above 300w; consuming over 300w is functional language describing an intended result of the above fan motor and does not further limit the claim, functional limitations are interpreted as "capable of" without limitation on how it is achieved, until further definition of how it achieves it). 
Regarding claim 13, Echazaretta discloses the device according to claim 2, wherein the carrier unit is a turned, milled, cast (components are cast, abstract) and/or extruded assembly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Echazaretta  in view of Vinson et al. (US 2006/0262,499)(“Vinson”) in view of Chang (US 6,244,818) (“Chang”).
Regarding claim 9, Echazaretta discloses the device according to claim 1. Echazaretta does not disclose, wherein the electric motor assembly comprises a pair of brushless fan motors each driving a blade wheel and constituted as external rotors, said fan motors being retained axially adjacent to one another on the carrier unit. 
Vinson teaches wherein the electric motor assembly comprises a pair of brushless fan motors (brushless DC electric motors, para 0004, claim 1) each driving a blade wheel (blade assembly 20, para 0015) and constituted as external rotors (magnets 26 are positioned on inside surface of external hub 24, para 0015). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the brushless DC motor and external hub rotor into the fan of Echazaretta for the expected result of providing rotation of a fan impeller with an electric motor.
Chang teaches said fan motors being retained axially adjacent to one another on the carrier unit (fig 5A, fans 51 and 52 are retained on central fan guard 50, c 4 l 30-38). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the two fan blowers on a single central frame of Chang in the pair of fans of Echazaretta in view of Vinson in order to increase the airflow generated in one axial column while additionally supporting both rotors on one carrier strengthened carrier thereby reducing the amount of material required (increasing efficiency and strengthening carrier, c 1 l 40-43, 57-64) 
Regarding claim 10, Echazaretta in view of Vinson in view of Chang teaches the device according to claim 9, wherein a pair of circuit carriers (Echazaretta, fig 4, circuit board 438 is attached at channel 434, 436, in void 464 which comprises the outward facing surface of inner wall 410,  par 0053; adding a second circuit board and carrier to control a second motor is within the skill of an ordinary practitioner in the art, and an obvious addition to support the second rotor of claim 9) is assigned to the fan motors, said circuit carriers being provided in a heat-conducting manner on the common carrier unit (Echazaretta, void 464 configured to cool the circuit board 438, par 0053) distributed around an outwardly facing circumference of the carrier unit (Echazaretta, void 464 is outside the perimeter of inner wall 410).
Vinson further teaches installing the motor control circuit boards into the recessed corners of the housing in order to increase flexibility in design of the placement of the motor control boards (Vison, fig 4, par 0024) thereby showing that those control boards  lying opposite one another in cross- section is obvious as design choice.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Echazaretta by moving the control boards 438 from void 464 into any of corner voids (Echazaretta, fig 4, voids 456, 458, 460, 462, and 464, par 0050, 0063) in order to increase flexibility in design of the placement of the motor control boards (Vinson, par 0024).  Therefore it would have been obvious that the arrangement of control boards lying opposite one another in cross-section is an obvious rearrangement of the control boards in the corner voids of Echazaretta in view of Vinson. The courts have held a rearrangement of parts is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); when the rearrangement does not modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), and the prior art provided a reason for modification, without the benefit of the instant specification (Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984)). In this case, the rearrangement of the parts of Echazarreta in view of Vinson does not modify the operation of the device. Furthermore, applicant has not disclosed a criticality or unexpected result of said limitation indicating only that said controllers are able to placed opposite each other (See applicant’s filed specification, par 0016, 0030).
Regarding claim 11, Echazaretta discloses the device according to claim 9, wherein no electronics assembly is aligned along an axis of rotation of the pair of fan motors (fig 4, circuit board 438 is outside the circumference of inner wall 410 and therefore cannot be on the axis of rotation of the fan that is within the circumference of wall 410, par 0064), and/or the rotors of the fan motors are produced without the use of rare earth materials. 
Regarding claim 15, Echazaretta discloses the device according to claim 9, wherein no printed circuit board is aligned along an axis of rotation of the pair of fan motors (fig 4, circuit board 438 is outside the circumference of inner wall 410 and therefore cannot be on the axis of rotation of the fan that is within the circumference of wall 410, par 0064). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Echazaretta in view of Chang.
Regarding claim 16, Echazaretta discloses the device according to claim 1. Echazaretta does not disclose wherein the carrier unit is held between the upper housing shell and the lower housing shell. 
Chang teaches a pair of fan motors being retained axially adjacent to one another on the carrier unit (fig 5A, fans 51 and 52 are retained on central fan guard 50, c 4 l 30-38), wherein the carrier unit (frame 501, id.) is held between the upper housing shell (frame 511, id.) and the lower housing shell (frame 521, id.). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of a lower housing shell accommodating a second fan rotor device of Chang into Echazarreta whereby a second rotor is added to the fan case component 702 (Echazarreta, fig 7) and a second housing component 704 is added to accommodate that second rotor in order to increase the airflow generated in one axial column thereby increasing cooling (Chang, increasing efficiency and strengthening carrier, c 1 l 40-43, 57-64) 
Regarding claim 17, Echazaretta discloses the device according to claim 16, wherein the carrier unit has an octagonal peripheral contour (fig 4, inner wall 410 has 3 flat sections at walls 404, 406, 408, and 5 curved sections at voids 456, 458, 460, 462, and 464, par 0050, 0063; these 8 sections constitute an octagon).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S LEE/Examiner, Art Unit 3746
                                                    
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746